            Case 4:20-cv-00342-BSM Document 2 Filed 03/27/20 Page 1 of 3
                                                                                      ELECTRONICALLY FILED
                                                                                           Pulaski County Circuit Court
                                                                                     Terri Hollingsworth, Circuit/County Clerk
                                                                                          2020-Feb-17 17:28: 11
                                                                                             S0CV-20-1445
              IN THE CIRCUIT COURT OF PULASKI COUNTY, ARKA                         ~1ar¼a--c_os_o_1_7 _:3_ Pa___g_es_     __.

KARLJOHNSON                                                                   PLAINTIFF

vs.                             CASE NO: 60CV-20
                                                       ------
EVERGREEN PACKAGING INC.                                                       DEFENDANT

                                            COMPLAINT

         COMES the Plaintiff,        KARL JOHNSON, by and through Couns.el, SUTTER &

GILLHAM, P.L.L.C.; and for his Complaint, he states:

                                    PARTIES AND JURISDICTION

1. Plaintiff, KARL JOHNSON, (hereinafter "Johnson"), is a resident and citizen of the State of

      Arkansas, who works for the Defendant, EVERGREEN PACKAGING INC., in Arkansas.

2. EVERGREEN PACKAGING INC., (hereinafter ''Evergreen"), is a corporation authorized

      to do business in the State of Arkansas, who may be served in this County.

3. This is an action brought under the ACRA of 1993 for illegal race discrimination and

      retaliation for an amount not exceeding that required for diversity jurisdiction.

4. Accordingly, this Court has personal subject matter jurisdiction and venue is proper. No

      federal claims are brought.

                             GENERAL ALLEGATIONS OF FACTS

5. Plaintiff is a black male.

6. In late October-December 2014, another African-American employee named Calvin Smith,

      (hereinafter "Smith"), complained about race discrimination, or participated in an

      investigation regarding those allegations.

7. Smith called in a corporate concern about illegal race discrimination and retaliation just a few

      days before he was suspended for thirty-six (36) days, without pay.           Smith was falsely

      accused of threats of violence. Other Caucasians who made threats of violence, or who acted
              Case 4:20-cv-00342-BSM Document 2 Filed 03/27/20 Page 2 of 3


  ,,-


    violently, at the same work site, under the same policies and procedures, were not suspended

    for thirty-six (36) days.

8. Smith continued to complain about illegal race discrimination and retaliation.

9. Plaintiff Johnson, participated in the investigation and supported Smith's Complaint.

    Johnson was a witness for Smith as to how Smith was being treated, as well as to how

    Caucasians were treated. As a result, Plaintiff, Johnson, lost pay.

10. Smith filed an EEOC charge, and then filed a lawsuit i.ii 2015:

11. In :2017., after that investigation, Plaintiff Johnson was disciplined for _missing work. They

    falsely claimed that he did not work ·on multiple days, when he had in fact worked. They

        falsely claimed he missed work on a day that was his day off. Johnson complained about

        this, but nothing was done.

12. Plaintiff's work was nitpicked. Defendant's management regularly used derogatory tones

        directed toward Smith and Johnson but did not use those tones against whites or those who

        had not filed a lawsuit like this one.

13. In 2017, on another occasion, Calvin Smith and Karl Johnson, got permission to go to HR to

        raise an issue. They went to HR. Afterwards, both were disciplined for going to HR, and

        Evergreen threatened them with termination.

14. After the last motion was filed, the abusive barrage of nitpicking complaints, derisive

        comments, and attempts to provoke Johnson escalated even more, resulting in such a hostile

        work environment that Johnson has been forced to take FMLA leave, thereby losing pay.

                                                 COUNTI

 15. Plaintiff re-alleges the foregoing as if fully set out herein.

 16. Defendant is sued for retaliating and discriminating against the Plaintiff Johnson in violation

        of AC.A. §16-123-107 and 108.
          Case 4:20-cv-00342-BSM Document 2 Filed 03/27/20 Page 3 of 3




17. Similarly situated individuals who are white, or who have not engaged in a protected activity,

   were not suspended thirty-six (36) days without pay. Nor have they been subjected to a

   hostile work environment

18. As a result, the Defendant has violated the anti-retaliation provision of the ACRA.

19. As direct and proximate of Defendant's acts and omissions alleged herein, Plaintiff has

   suffered severe mental and emotional stress, lost wages, incurred other damages in an

   amount to be proven at trial.

20. Defendant's actions have been so egregious so to warrant the imposi?on of punitive

   damages.

                                            JURY DEMAND

   21. Plaintiff Johnson requests a trial by jury.

       WHEREFORE, Plaintiff, KARL JOHNSON, prays for appropriate compensatory and
                                                                      I

punitive damages exceeding seventy-five thousand dollars ($75,000); for a trial by jury; for an

injunction requiring the Defendant to cease its retaliatory practices; for declaratory judgment that

Defendant, EVERGREEN PACKAGING INC., has violated the ACRA; for reasonable

attorneys' fees and for costs; and, for all other proper relief.


                                                Respectfully submitted,

                                                SUITER & GILLHAM, P.L.L.C.
                                                Attorneys at Law
                                                P.O. Box 2012
                                                Benton, AR 720 I 8
                                                501-315-1910 Office
                                                501-315-1916 Facsimile
                                                Attorney for the Plaintiff

                                                By: Isl Luther Oneal Sutter
                                                Luther Oneal Sutter, AR Bar No. 95031
                                                luther.sutterlaw@gmail.com
